Citation Nr: 0204408	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne as a 
result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



REMAND

The veteran had active duty from July 1967 to July 1969, and 
he received an honorable discharge for this period of 
service.  It was determined by Administrative Decision in 
March 1993 that the veteran's discharge for a period of 
service from November 1970 to March 1975 was under conditions 
which constitute a statutory bar to Department of Veterans 
Affairs (VA) benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.

The veteran was scheduled for a personal hearing in 
Washington, DC, on April 30, 2002; however, he failed to 
appear.  In a statement dated April 29, 2002, and received by 
the Board on April 30, 2002, the veteran requested that he be 
scheduled for a hearing at the RO before a traveling member 
of the Board ("travel Board" hearing).  In a statement also 
dated April 29, 2002, and also received on April 30, 2002, 
the veteran's accredited representative indicated that the 
veteran wished to be scheduled for either a travel Board 
hearing or a hearing with a member of the Board via video 
conferencing equipment ("video" hearing).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should determine whether the 
veteran would like a travel Board hearing 
or a video hearing and then schedule him 
for that hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





